DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021, has been entered.
 
Response to Amendment
The amendment filed December 15 2021, has been entered.  Claims 1-4, 6-8, 16, 18-27, remain pending in the application.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 16, 18-27, have been considered but are moot because the new ground of rejection does not rely on the references as they are being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Specification
December 15, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

Claim 22 states “the apparatus of claim 23, wherein the second circuit board is mechanically mounted to the first circuit board by a bracket.”
The term “bracket” is mentioned ten times in the specification.  The term “battery bracket” in para [0046] as a means of attaching a battery; the term “mounting bracket” in para [0065] as a means of attaching of mounting a band antenna to a communications POE 705; and para [0067]-[0068] teaches brackets for attaching an antenna board to the POE 705.  It is not clear from the specification or the drawings that a bracket is used to mechanically mount the second circuit board to the first circuit board.  Specifically, para [0044]-[0046] teach many circuit boards but does not teach that these circuit boards are attached to each other using brackets.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 22 is objected to because of the following informalities: 

Claim 22 is dependent from claim 23 but should be dependent from a claim provided in claims 1-21.  The examiner is interpreting the claim as if it is dependent from claim 21.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 16, and 18-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1).
Regarding claim 1, Begin discloses an apparatus for applying negative pressure to a wound (reduced pressure wound treatment (or TNP) system 100; para. [0030]; illustrated in Fig. 1), the apparatus comprising: 
a housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a “case” of the pump assembly.”  The term “case” and/or the pump assembly 230 is a synonym for the term “housing”), 
a negative pressure source (vacuum pump 266; para. [0048]; illustrated in Fig. 2E) supported by the housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a case of the pump assembly.”  The term “case” and/or the pump assembly 230 is a synonym for the term “housing”. In addition, Fig. 2F illustrates the interior components of the pump assembly 200F is surrounded by a case of the pump assembly 230 that supports the vacuum pump 266 or negative pressure source) and configured to provide negative pressure via a fluid flow path to a wound dressing (Fig. 1 illustrates a negative or reduced pressure wound treatment (or TNP) system 100 having a fluid flow path (through tube or conduit 140) from a wound cavity 110 to the pump assembly 150.); 
a first circuit board supported by the housing and comprising an edge (power supply or control [para 0049] printed circuit board, PCB 264; para [0048]-[0049]; Fig 2E-2F [provide below] illustrates the PCB is supported by the housing of the pump assembly 230);
an antenna (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070]; Para [0070] defines antenna 276 and 1440 as being used to send and 
one or more controllers (interface processor or controller 1410 described in paragraph [0067]) configured to:
 activate and deactivate the negative pressure source (Paragraph [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such as interfacing with a user (e.g., patient physician, nurse, etc.), controlling a negative pressure pump.  The term “controlling” is understood to include the activation and deactivation of the negative pressure source or pump.).
Begin does not explicitly disclose the claim limitation transmit first data to the electronic device using the second circuit board (control board 260 comprising antenna 276 or 1440) or second circuit board (control board 260 comprising antenna 276 or 1440).  Begin teaches the second circuit board PCB 260 comprises antenna 276 or 1440 and para. [0069]-[0070] disclose the user interface processor or controller 1410 using one or more antennas, antennas 276 or 1440, to transmit or receive data from an electronic device as illustrated in Fig. 14.
In addition, para [0066] of Begin teaches electrical components that transmit data, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Para [0029] teaches the apparatus of Begin may comprise one or more communication processors for providing external connectivity that may be located on any of the three printed circuit boards (peripheral 262, control [para 0049]/power PCB 264, control260) taught by  Begin in para [0066].  It would have been obvious prior to the filing date of the present invention to try to place electronics to transmit data on any of the three circuit boards with a reasonable expectation of success to provide network connectivity to transmit and receive data as suggested by Begin.  Specifically, it would have been obvious prior to the filing date of the present invention to try placing electronics to transmit data on the second circuit board, choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin to place electronics on) with a reasonable expectation of success of providing network connectivity on one or more of these PCBs (para [0066]).  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
second circuit board or receive second data from the electronic device using the second circuit board as suggested by Begin to provide network connectivity.

Regarding claim 2, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers comprises a communications controller.  Para [0029], [0068], [0070]-[0071], [0074]-[0075], describe the negative pressure wound apparatus of Begin comprising one or more communication processors.
However, Begin does not explicitly disclose wherein the one or more communications controllers are supported by the first circuit board (PCB 264; para [0048]-[0049]; Fig 2E-2F).  As stated above, para [0029] teaches the apparatus of Begin may comprise one or more communication processors for providing external connectivity that may be located on any of the three printed circuit boards taught by  Begin (peripheral 262, control [para 0049]/power PCB 264, control260).  Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.”  For the communications processor 1430 to communicate with the antenna 276 or 1440 it must be connected with an antenna connector. However, para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first circuit board of Begin such that one or more communications controllers are supported by the first circuit board as suggested by Begin to provide external connectivity as provided in para [0029] or [0049].

Regarding claim 3, dependent from claim 1 (as modified above), Begin discloses the claim limitation further comprising the canister (canister 220; para. [0039]; Fig. 2A), the canister being configured to provide electromagnetic shielding to the second circuit board (control PCB 
 
Regarding claim 4, dependent from claim 1 (as modified above), Begin does not explicitly disclose the claim limitation wherein the one or more controllers (interface processor or controller 1410 described in paragraph [0067]; illustrated in Fig. 14) comprises a communications controller (communications processor 1430; illustrated in Fig. 14).
Begin does not explicitly disclose the claim limitation wherein one or more controllers comprises a communication controller supported by the first circuit board (PCB 264; para [0048]-[0049]; Fig 2E-2F).
However, para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted first circuit board, choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin) with a reasonable expectation of success of providing network connectivity on the first circuit board.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first circuit board of Begin such that the one or more controllers comprises a communication controller supported by the first circuit board as suggested by Begin to provide network connectivity.
Begin does not explicitly disclose the claim limitation the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F) is connected to the communications controller via a single antenna connector.
However, para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or the first circuit board with a reasonable expectation of success to provide network connectivity as suggested by Begin.  As illustrated in Fig 2F, the antenna 276 is attached to the first circuit board PCB 264 and the second circuit board PCB 260 by single antenna connectors.  Specifically, it would have been obvious prior to the filing date of the present invention to connect the second circuit board PCB 260 to the communications controller supported by the first circuit board via a single antenna connector, choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin) with a reasonable expectation of success of providing network connectivity.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the PCBs of Begin such that the second circuit board is connected to the communications controller supported by the first circuit board via a single antenna connector as suggested by Begin to provide network connectivity.




Regarding claim 16, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F) is configured to communicate via a cellular network. Para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data. In some embodiments, the communications processor 1430 can provide one or more of the following types of connections: Global Positioning System (GPS) technology, cellular connectivity (e.g., 2G, 3G, LTE, 4G), WiFi connectivity, Internet connectivity, and the like. Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy 
Begin does not explicitly disclose the claim limitation wherein the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F) is configured to communicate via a cellular network.
However, it would have been obvious prior to the filing date of the present invention to try to place electronics any of the three circuit boards with a reasonable expectation of success to provide network connectivity as suggested by Begin in para [0066].  Specifically, it would have been obvious prior to the filing date of the present invention to try placing electronics configured to communicate via a cellular network on the second circuit board attached to an antenna, choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin) with a reasonable expectation of success of providing network connectivity (para [0066]).  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396

Regarding claim 18, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers is configured to transmit the first data to 
Begin does not specifically disclose the claim limitation one or more controllers is configured to transmit the first data to the electronic device using the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F)  and receive the second data from the electronic device using the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F). 
However, para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.”  For the communications processor 1430 to communicate with the antenna 276 or 1440 it must be connected with an antenna connector.   As illustrated in Fig. 2F the antenna is attached to the first (PCB 264) and second circuit board (PCB 260) so one or both circuit boards are connected to a communications processor using a single antenna connector. It would have been obvious prior to the filing date of the present invention to try to place a communication controller on any of the three circuit boards such as the first circuit board with a reasonable expectation of success second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F)  and receive the second data from the electronic device using the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F), choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin) with a reasonable expectation of success of providing network connectivity.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. First and second data is interpreted to mean “in going” and “outgoing” data, as an example.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the PCBs of Begin such that one or more controllers is configured to transmit the first data to the electronic device using the second circuit board and receive the second data from the electronic device using the second circuit board as suggested by Begin to provide network connectivity.

Regarding claim 19, dependent from claim 18 (as modified above), Begin discloses the claim limitation wherein the first data comprises operational data for the negative pressure source.  Para. [0070] states “Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings, upgrading of software and/or firmware, and the like.”  Para. [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various 

Regarding claim 20, dependent from claim 19, Begin discloses the claim limitation wherein the second data comprises a software update for the one or more controllers.  Please see para. [0070], Fig. 14, and Fig. 15.  Para. [0080] states “The user can select device records menu item 1614, which can bring up a device records screen 1600C illustrated in FIG. 16C. The device records screen 1600C includes a menu 1620 comprising menu items for searching devices 1621, device summary information 1622, device therapy information 1623, device alarms information 1624, device software and/or firmware updates 1625, device error log information 1626, and device location tracking 1627. The device records screen 1600C provide a list or table 1604 of all devices available to the user. The results can be split into separate pages to reduce page upload time. The table 1604 can be filtered by the search menu and can 

Regarding claim 21, dependent from claim 1, Begin discloses the claim limitation wherein the negative pressure source (vacuum pump 266; Fig. 2F), the first circuit board (PCB 260; Fig. 2F), the antenna (antenna 276; Fig. 2F), and the one or more controllers (para [0066]-[0067] teaches the pump assembly 230 comprises an interface processor or controller 1410) is positioned in the housing [all electrical components are located in the housing as illustrated in Fig. 2F ]; para [0066]-[0070] teaches the controller is positioned in the housing [mounted on the PCB] and is illustrated in Figs. 2E, 2F, 14 and 15.).

Regarding claim 22, dependent from claim 23, wherein the second circuit board (PCB 260; para [0048]; Fig. 2F) is mechanically mounted to the first circuit board by a bracket (Fig. 2E and 2F illustrate how the second circuit board PCB 260 is mechanically mounted to the first circuit board by a bracket. The examiner is interpreting the term bracket as a fixture for holding an item in place.  The bracket may be the housing or a connection of components held together by an attachment means such as screws or adhesive, as an example that connect components so that they are held in place.)

Regarding claim 23, dependent from claim 1, Begin discloses the claim limitation wherein the first circuit board (printed circuit board [PCB] 264 comprising antenna 276; para [0048]-[0049]; Fig 2F) extends through one or more holes in the second circuit board (PCB 260).  

Regarding claim 25, dependent from claim 1, Begin discloses the claim limitation wherein the circuit board (PCB 260 [second circuit board], PCB 262, and/or PCB 264 [first circuit board]) comprises a surface on which at least one of the one or more controllers is mounted (para [0066]-[0070] teaches the controller is positioned in the housing and mounted on one or more PCBs and is illustrated in Figs. 14 and 15.), and the circuit board (PCB 260, PCB 262, PCB 264; The examiner is interpreting the term bracket as a fixture for holding an item in place.  The bracket may be the housing or a connection of components held together by an attachment means such as screws or adhesive, as an example that connect components so that they are held in place) is mechanically mounted to the circuit board (PCB 260, PCB 262, and PCB 264 are mechanically mounted as described above and illustrated in Fig. 2E-2F) so that the surface faces a first direction different from a second direction in which the other board faces (As illustrated in Fig. 2E, PCB 260, PCB 262 and PCB 264 are not located on top of each and each board faces a different direction.).  
Begin does not specifically disclose wherein the first circuit board (PCB 264) comprises a surface on which at least one of the one or more controllers is mounted.
However, para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Para. the first circuit board with a reasonable expectation of success to provide network connectivity as suggested by Begin.  As illustrated in Fig 2F, the antenna 276 is attached to the first circuit board PCB 264 and the second circuit board PCB 260 by single antenna connectors.  Specifically, it would have been obvious prior to the filing date of the present invention to have one or more controllers configured to transmit the first data to the electronic device using the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F)  and receive the second data from the electronic device using the second circuit board (control PCB 260, para. [0048]-[0049], Fig. 2E-2F), choosing from a finite number of identified, predictable solutions (the three circuit boards taught in Begin) with a reasonable expectation of success of providing network connectivity.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. First and second data is interpreted to mean “in going” and “outgoing” data, as an example.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the PCBs of Begin such that the first circuit board comprises a surface on which at least one of the one or more controllers is mounted as suggested by Begin to provide network connectivity.

utilize one or more antennas 1440.   Para [0066]-[0070] teaches the controller and antennas are positioned in the housing and are electrically connected to and mounted on one or more PCBs, illustrated in Figs. 2E-2F, 14 and 15. Paragraph [0070] of Begin teaches the communication processor [controller] 1430 can utilize one or more antennas 270, 1440 and that the processor is capable of Global Positioning System (GPS) technology).  Fig. 2E-2F illustrates the antenna 276 is a wire.
Begin is silent regarding the claim limitation wherein the additional antenna being electrically connected to the first circuit board by a wire.  As stated above, para [0066]-[0070] teaches the controller and antennas are positioned in the housing and are electrically connected to and mounted on one or more PCBs, illustrated in Figs. 14 and 15.  Fig. 2E and 2F illustrate the antenna 276 is a wire.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that the additional antenna was electrically connected to the first circuit board by a wire as suggested by Begin for electrical communication and/or connectivity.

controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Paragraph [0070] of Begin teaches the communication processor [controller] 1430 can utilize one or more antennas 276, 1440 and that the processor is capable of Global Positioning System (GPS) technology).
Begin does not explicitly disclose the claim limitation the additional antenna comprises a Global Positioning System.
However, as stated above, Para [0066] of Begin teaches electrical components, including controllers and communication controllers, are supported, or mounted, on one or more PCBs to accept user input, provide output to the user, operate the pump assembly and the TNP system, provide network connectivity and so on.  Fig. 14 illustrates some of the electronic components mounted on PCBs.  Paragraph [0070] of Begin teaches the communication processor [controller] 1430 can utilize one or more antennas 1440 and that the processor is capable of Global Positioning System (GPS) technology) utilizing one or more antenna. It would have been obvious prior to the filing date of the present invention to try to place a communication controller capable of GPS technology on any of the three circuit boards such as the first circuit board connected to the additional antenna and with a reasonable expectation of success to provide network connectivity as suggested by Begin, choosing from a finite number of KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that the additional antenna comprises a GPS antenna as suggested by Begin for network connectivity of one or more antennas.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Sergi (US 8,686,919 B1).
Regarding claim 6, dependent from claim 4 (as modified above), Begin discloses the claim limitation wherein the first circuit board (control printed circuit board 264) comprises the single antenna connector (Fig 2E-2F illustrates the first circuit board PCB 264 is connected to antenna 276 by a single antenna connector) Begin discloses the claim limitation of a printed circuit board (PCB); para. [0048]; illustrated in Fig. 2F or PCB 260, 262, or264; para. [0066]) and a single antenna connector (para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.”  For the communications processor 1430 to communicate with the antenna 276 or 1440 it must be connected with an antenna connector.  
the second circuit board (PCB 260), and the ground connector for the second circuit board (PCB 260) is positioned on an opposite side of the first circuit board (PCB 264) from the single antenna connector.  Begin teaches antenna 276 is attached to both the first circuit board PCB 264 and the second circuit board PCB 260 by connectors on each circuit board as illustrated in Fig. 2E-2F.  Fig. 2E-2F illustrate antenna 276 is connected to PCB 260 on the top surface and to PCB 264 on the bottom surface, or on opposite sides.  Para [0048] of Begin teaches describes the interior components of the pump assembly 230 and states “Other components can be included, such as electrical cables, connectors, tubing, valves, filters, fasteners, screws, holders, and so on. In some embodiments, the pump assembly 230 can comprise alternative or additional components.” 
Sergi describes an apparatus for allowing pivotal movement of an antenna including different embodiments of ground connectors.  Col. 2, lines 44-52, states “A connector 23 of a ground wire 24 is received around bolt 22 and affixed thereto by nut 25. Ground wire 24 can extend to another component of the antenna, such as the radial plate shown in U.S. Pat. No. 6,927,740. A bolt 26 extends through second face 20 and through mast 11 to receive a nut 27 which serves to hold second face 20 against mast 11. A connector 28 of a ground wire 29 may also be received around bolt 26 and may extend to another antenna component such as a balun.” Fig 4 illustrates that the ground wire 24 may be placed on either side of the connector 23 received around bolt 22.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the second circuit board (PCB 260), and the ground connector for the second circuit board (PCB 260) is positioned on an opposite side of the first circuit board (PCB 264) from the single antenna connector as suggested by Sergi for providing a ground.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Melone (Melfast.com/blog/2015/07/nylon-fasteners-what-are-they-and-how-are-they-used).
Regarding claim 8, dependent from claim 1 (as modified above), Begin discloses wherein the housing (pump assembly 230; para. [0039]; Fig. 2A) comprises an access door positioned on an exterior of the housing and a nylon screw configured to control removal of the access door to permit access to an interior of the housing (access door 234 used to access and replace filters located in the housing of pump assembly 230; para. [0044]; Fig. 2B).  Begin is silent regarding the claim limitation “a nylon screw”.
However, nylon screws are well known in the art for use in electronics as insulators. Melone teaches, in his article, under the section titled “Why are they used” on page 3 of 7 “Nylon fasteners are mostly used in environments where the use of metal fasteners would not be a good idea.  Examples of this include when designing electronics where the manufacturer might be interested in insulating the product as much as possible.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), and in view of Kakinoki (US 2007/0139279 A1).
Regarding claim 24, dependent from claim 1, Begin does not explicitly disclose regarding the claim limitation wherein the second circuit board (PCB 260 comprising antenna 276, as an example; para. [0049]; illustrated in Fig. 2F) is mechanically mounted at an angle relative to the first circuit board (PCB 264; para [0048]-[0049]; Fig 2F) so that a first plane defined by the second circuit board (PCB 260) is not parallel to a second plane defined by the first circuit board (PCB 264).  
However, Fig. 2E and 2F illustrate that the printed circuit boards (PCB 260, PCB 262, and PCB 264, are layered between components resulting in the printed circuit boards being in different planes relative to one another. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that the second circuit board is mechanically mounted at an angle relative to the first circuit board so that a first plane defined by the second circuit board is not parallel to a second plane defined by the first circuit board as suggested by Begin to integrate the printed circuit boards into a housing.
Alternatively, in a similar art of electronics and the transmission of data using an antenna, Kakinoki et al teaches in para [0003] a card holder that transmits and receives data to 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that the second circuit board is mechanically mounted at an angle relative to the first circuit board so that a first plane defined by the second circuit board is not parallel to a second plane defined by the first circuit board as suggested by Kakinoki for rotating an antenna for the purpose of enhancing the transmission of data.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP R WIEST/Primary Examiner, Art Unit 3781